UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1631



NANCY WRIGHT DORSEY,

                                             Plaintiff - Appellant,

          versus


RUTHERFORD COUNTY; RUTHERFORD COUNTY BOARD OF
COMMISSIONERS; TONY HELTON; ROBERT LUCKADOO;
DANNY DANIELS; FRANKLIN GOODE; ADEN LYNCH, in
their capacity as Rutherford County Commis-
sioners; DANIEL J. GOOD, in his capacity as
Sheriff of Rutherford County; RUTHERFORD
COUNTY SHERIFF’S DEPARTMENT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (CA-96-94-4)


Submitted:   August 14, 1997              Decided:   August 20, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nancy Wright Dorsey, Appellant Pro Se. Richard Lee Rainey, G.
Michael Barnhill, WOMBLE, CARLYLE, SANDRIDGE & RICE, Charlotte,
North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's adverse grant of sum-

mary judgment in her civil suit alleging employment discrimination

and intentional deprivations of her constitutional rights in viola-
tion of Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e (1994), 42 U.S.C. §§ 1981, 1983 (1994). We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district   court.   Dorsey   v.   Rutherford   County,   No.   CA-96-94-4

(W.D.N.C. Mar. 26, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the deci-

sional process.




                                                                 AFFIRMED




                                    2